Case 2:19-cv-00026-SWS Document 20 Filed 07/26/19 Page 1 of 1

FILED

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT SS) 05 Oo & YOHING
FOR THE DISTRICT OF WYOMING 2019 JUL 26 AMI: 12

SHEILA STERKEL and RODNEY STERKEL, _ ) STEPH: IS, CLERK
Plaintiffs, _

Vs. Civil No. 19-CV-26-SWS

THE TRAVELERS INDEMNITY COMPANY

OF AMERICA, )
Defendant.

 

 

ORDER OF DISMISSAL WITH PREJUDICE

 

 

This matter came before the Court upon the parties’ Stipulation for Dismissal With
Prejudice, and the Court having reviewed the same and being advised in the premises,

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that all claims asserted or
that could have been asserted in the above-captioned matter shall be and hereby are dismissed
with prejudice.

IT IS FURTHER ORDERED that each party shall bear their own costs and attorneys’

fees incurred herein.

—
DATED this wh 7A day of Lely ; 2019,

BY THE COURT:

ase ttaweblD”

TRICT COURT
